


Exhibit 10.8.6
AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT
This Amended and Restated Executive Employment Agreement (this “Agreement”),
dated as of November 16, 2015 (the “Effective Date”), is entered into by and
among University House Communities Group, Inc. (formerly IA Communities Group,
Inc.) (the “Company”) and Travis Roberts (“Executive”). This Agreement amends
and restates in its entirety the Prior Agreement (as defined below) effective as
of the Effective Date.
RECITALS:
WHEREAS, the Company and Executive previously entered into that certain Amended
and Restated Executive Employment Agreement (the “Prior Agreement”); and
WHEREAS, the Company and Executive wish to amend and restate the Prior Agreement
to provide for the continued employment of Executive as the President of the
Company on the terms and conditions set forth herein, effective as of the
Effective Date.
NOW, THEREFORE, in consideration of the covenants herein contained and the
employment of Executive and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties agree as follows:
1.Position. The Company will employ Executive as its President. The principal
location of Executive’s employment shall be at the Company’s office located in
Dallas, Texas, although Executive understands and agrees that Executive will be
required to travel from time to time for business reasons. Executive agrees to
devote Executive’s full working time and attention to the Company and to act at
all times in the best interests of the Company. Executive will have such duties,
responsibilities and authority as are consistent with Executive’s position.
Prior to a Triggering Event, Executive shall report to the President and Chief
Executive Officer of InvenTrust Properties Corp. (formerly Inland American Real
Estate Trust, Inc.) (“InvenTrust”), or such other officer designated by the
compensation committee of the board of directors of InvenTrust. After a
Triggering Event, Executive shall report to the board of directors of the
Company or such officer designated by the board of directors of the Company in
the event that such Triggering Event is a Qualified Event, or to the highest
ranking officer of the Company or the successor company if the Company is not a
surviving entity of the Triggering Event in the event that such Triggering Event
is a Change in Control. Executive agrees to perform Executive’s duties and
responsibilities to the Company faithfully, competently, diligently and to the
best of Executive’s ability, and subject to, and in accordance with, all of the
policies, rules and regulations from time to time applicable to employees of the
Company or InvenTrust. Executive further agrees to execute any additional
documents as the Company or InvenTrust may from time to time request Executive
and other



--------------------------------------------------------------------------------




similarly situated executives to sign regarding such policies, rules and
regulations of the Company or InvenTrust, provided that any such additional
documents shall not be inconsistent with the terms of this Agreement.
2.    Compensation and Benefits.
(a)    Base Salary. During the “Term” (as defined in Section 3 below), the
Company will pay to Executive a base salary at a rate of $450,000 per annum,
which may be reviewed and increased (but not decreased) from time to time in the
normal course of business (such annual salary, as in effect from time to time,
to be referred to herein as “Base Salary”). Executive’s Base Salary will be
payable in accordance with InvenTrust’s normal payroll practices prior to a
Triggering Event and the Company’s normal payroll practices following a
Triggering Event.
(b)    Annual Performance Bonus. For the period from January 1, 2015 through
December 31, 2015 and during each subsequent twelve (12)‑month period while
Executive remains employed with the Company (each, a “Performance Period”),
Executive will be eligible to receive an annual performance bonus award payable
in cash in an amount determined by the Board, or a committee thereof, based upon
the achievement of performance criteria mutually agreed upon by the Board and
Executive with respect to such twelve (12)‑month period (the “Annual Bonus”).
The bonus program to be established by the Board will include threshold, target
and maximum levels. Executive will be eligible to receive an annual target bonus
no less than eighty percent (80%) of Executive’s Base Salary (“Target Bonus”)
with threshold and maximum bonus levels to be determined on an annual basis,
with the actual bonus that becomes payable to be based on the actual achievement
of the applicable performance criteria as determined by the Board or a committee
thereof. In the event of the occurrence of a Triggering Event during a
Performance Period, Executive will be eligible to receive an Annual Bonus equal
to the target Annual Bonus for the year in which the Triggering Event occurs,
pro-rated for the portion of the Performance Period that elapsed prior to the
occurrence of the Triggering Event. Any Annual Bonus shall be paid to Executive
in a lump sum as soon as reasonably practicable, but in no event later than
March 15, following the end of the applicable fiscal year.
(c)    Annual Long-Term Incentive Award. No later than March 15 each year while
Executive remains employed with the Company, Executive will be granted an award
of a number of units (“Share Units”) having an aggregate value equal to no less
than 133% of Executive’s Base Salary in that year (the date of each such grant,
the “Share Unit Grant Date”), with the number of Share Units subject to each
grant determined by dividing such amount by the Fair Market Value of a Share
Unit on the Share Unit Grant Date. The terms and conditions of each Share Unit
award shall be set forth in an award agreement substantially in the form
attached hereto as Exhibit A (the “Award Agreement”).

2





--------------------------------------------------------------------------------




Notwithstanding anything to the contrary in this Agreement, prior to a
Triggering Event (as defined in the Award Agreement), if a portion of the real
estate portfolio of the Company is listed on a public exchange, merged into
another company, or sold, the Board shall consider vesting Executive with and
settlement of a portion of the Share Units described in this Section 2(c) and
any subsequent awards granted pursuant to the applicable equity incentive plan
of the Company on the date of the listing or consummation of merger or sale as
applicable.
(d)    Employee Benefits. Executive is also eligible for the benefit plans and
employment policies offered by the Company, or by InvenTrust prior to a
Triggering Event, to other senior level executives, under the same terms and
conditions offered to senior level executives, subject to and on a basis
consistent with the terms, conditions, and overall administration of such
benefit plans. During the Term, Executive will accrue vacation with pay at an
annual accrual rate consistent with the Company’s or InvenTrust’s policy in
effect from time to time.
(e)    Reservation of Rights. Notwithstanding the foregoing, the Company
following a Triggering Event, or InvenTrust prior to a Triggering Event, may
change, amend, or discontinue any employee benefit plans and policies at any
time in its sole discretion.
(f)    Business Expenses. The Company shall reimburse Executive for reasonable
business expenses incurred by Executive on Company business, pursuant to the
Company’s following a Triggering Event, or InvenTrust’s prior to a Triggering
Event, standard expense reimbursement policy as in effect from time to time.
3.    Term; Termination of Employment. The term of this Agreement (the “Term”)
begins on the Effective Date and will end, along with Executive’s employment
with the Company, on the earliest to occur of the following events.
(a)    Notice by Executive. Executive can terminate Executive’s employment and
the Term with Good Reason in accordance with the notice requirement under the
definition of Good Reason under Section 11(g) of this Agreement or without Good
Reason by providing 60 days’ advance written notice to the Company of such
intent, with the last day of Executive’s employment being the end of such 60-day
notice period. The Company can elect, in its sole discretion, to have Executive
continue to provide services to the Company during some, all or none of such
notice period and can elect, in its sole discretion, whether such services will
be performed on or off Company premises.
(b)    Notice by the Company without Cause. The Company can terminate
Executive’s employment and the Term without Cause by providing 60 days’ advance
written notice to Executive of such intent, with the last day of Executive’s
employment being the end of such 60‑day notice period. At the Company’s option,
it may place Executive on a paid leave of absence for all or part of such notice
period.

3





--------------------------------------------------------------------------------




(c)    Termination For Cause. The Company can terminate Executive’s employment
and the Term immediately upon notice to Executive if such termination of
employment is for Cause.
(d)    Other Reasons. Executive’s employment and the Term will be terminated
upon Executive’s death or Executive becoming Disabled.
(e)    Certain Payments. Upon Executive’s termination of employment for any
reason, the Company will pay to Executive (a) Executive’s earned but unpaid Base
Salary through the effective date of the termination and (b) any other amounts
due to Executive from the Company or any of its Affiliates thereof as of the
effective date of the termination, such as approved, unreimbursed business
expenses and accrued and unused vacation. Executive’s participation in employee
benefit plans of the Company or InvenTrust will be governed by the terms of
those plans then in effect.
4.    Severance.
(a)    Termination Without Cause or Resignation for Good Reason other than
within 24 months Following a Change in Control. If Executive’s employment is
terminated by the Company without Cause or if Executive resigns for Good Reason,
and such termination is not on the date of, or during the twenty-four (24) month
period following, a Change in Control, then, subject to Section 5 and Section 8,
Executive will receive a payment in an amount equal to 1.5 times the sum of
(i) Executive’s Base Salary and (ii) Executive’s Target Bonus for the year in
which termination occurs. Such amounts will be payable over a period of 12
months in equal installments in accordance with the Company’s or InvenTrust’s
normal payroll practices, commencing within seventy (70) days following
Executive’s separation from service.
(b)    Termination Without Cause or Resignation for Good Reason Following a
Change in Control. If Executive’s employment is terminated by the Company
without Cause or if Executive resigns for Good Reason, and such termination is
on the date of, or during the twenty-four (24) month period following, a Change
in Control, then, subject to Section 5 and Section 8, Executive will receive a
lump sum payment equal to 2.5 times the sum of (i) Executive’s Base Salary and
(ii) Executive’s Target Bonus for the year in which termination occurs. Such
lump sum amounts will be payable within seventy (70) days following Executive’s
separation from service.
(c)    Benefit Continuation. If Executive is entitled to severance payments
under either Section 4(a) or 4(b) hereof, the Company shall, at the Company’s
expense, for a period of 18 months (the “Benefit Continuation Period”), provide
medical insurance benefit coverage in coordination with the provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) by reimbursing
Executive for the applicable coverage premiums, provided that

4





--------------------------------------------------------------------------------




(i) Executive completes and timely files all necessary COBRA election
documentation, which will be sent to Executive after the last day of employment
and (ii) Executive continues to make all required premium payments required by
COBRA. In the event such premium payment reimbursements by the Company, by
reason of change in the applicable law, may, in the reasonable view of the
Company, result in tax or other penalties on the Company, this provision shall
terminate and Executive and the Company shall, in good faith, negotiate for a
substitute provision that would not result in such tax or other penalties.
Benefits otherwise receivable by Executive pursuant to this Section 4(c) shall
be reduced to the extent Executive becomes eligible for substantially similar
medical insurance benefits during the applicable Benefit Continuation Period
(and any such benefits received by, or made available to, Executive shall be
reported to the Company by Executive).
5.    Conditions to Receiving Severance. The receipt of any severance or other
benefits pursuant to Section 4 will be subject to Executive signing, returning
to the Company and not revoking, a general release agreement, in a form of
agreement generally used by the Company for such purposes, releasing the
Company, InvenTrust and their affiliates from any and all claims Executive may
have arising out of Executive’s employment, or termination thereof (the “Release
Agreement”) and such Release Agreement becoming effective no later than
fifty-five (55) days following Executive’s termination of employment; provided,
however, that in the event such fifty-five (55) day period straddles two taxable
years, the payments described in Section 4 shall not commence until the later of
the two taxable years; and provided further that the general release agreement
and any accompanying separation agreement shall have no greater obligations or
more limiting post-employment restrictions than are expressly set forth in this
Agreement.
6.    Executive Covenants. Executive acknowledges that the covenants contained
in Section 6 of this Agreement survive the termination of the Term and that the
consideration noted in Section 2, as well as Executive’s employment, is
sufficient compensation for such covenants. For purposes of this Section 6,
“Company” means the Company and its subsidiaries, parent companies, including
InvenTrust prior to a Triggering Event and affiliated companies.
(a)    Nondisclosure of Confidential Information. “Confidential Information”
means data and information relating to the business of the Company, which is
disclosed to or created by Executive, or of which Executive becomes aware as a
consequence of Executive’s relationship with the Company, that has value to the
Company and is not generally known to competitors of the Company. Subject to the
foregoing, Confidential Information includes, but is not limited to, business
development, marketing and sales programs, customer, potential customer and
supplier/vendor information, customer lists, employee information, marketing
strategies, Company financial results, information related to mergers and
acquisitions, pricing information, personnel information, financial data,
regulatory approval strategies, investigative records, research, marketing
strategy, testing methodologies and results, computer programs, programs and
protocols,

5





--------------------------------------------------------------------------------




and related items used by the Company in its business, whether contained in
written form, computerized records, models, prototypes or any other format, and
any and all information obtained in writing, orally or visually during visits to
offices of the Company. Confidential Information shall not include any
information that (A) is or becomes generally available to the public other than
as a result of an unauthorized disclosure, (B) has been independently developed
and disclosed by others without violating this Agreement, or (C) otherwise
enters the public domain through lawful means. Executive acknowledges that
Executive will continue to receive and develop Confidential Information of the
Company as a necessary part of Executive’s job. Executive agrees that while
employed by the Company, Executive will continue to benefit and add to the
Company goodwill with its clients and in the marketplace generally. Executive
further agrees that the loss of such clients will cause the Company significant
and irreparable harm and that the restrictions on Executive’s use of such
Confidential Information are reasonable and necessary to protect the Company’s
legitimate business interests in its Confidential Information. Accordingly,
Executive will not at any time during Executive’s employment by the Company, and
for so long thereafter as the pertinent information or documentation constitutes
Confidential Information as defined above, use or disclose to others any
Confidential Information, except as specifically authorized in a signed writing
by the Company or in the performance of work assigned to Executive by the
Company. The covenants made by Executive herein are in addition to, and not
exclusive of, any and all other rights to which the Company is entitled under
federal and state law, including, but not limited to, rights provided under
copyright and trade secret laws, and laws concerning fiduciary duties. Executive
hereby agrees not to disclose, copy, or remove from the premises of the Company
any documents, records, tapes or other media or format that contain or may
contain Confidential Information, except as required by the nature of
Executive’s duties for the Company.
(b)    Return of Company Property. Promptly following the end of the Term, or at
any time at the request of the Company, Executive will return to the Company all
Confidential Information, physical property of the Company and any information
relating to the clients or customers of the Company that Executive may possess
or have under Executive’s control, together with all copies thereof, including
but not limited to company hardware, records, memoranda, notes, plans, reports,
computer tapes, software and other documents and data containing confidential
information.
(c)    Noncompetition. Except on behalf of the Company, Executive acknowledges
and agrees that during the Term and for 12 months following the termination of
Executive’s employment by Executive for any reason or no reason or by the
Company for Cause, Executive will not directly or indirectly engage in or
associate with (including, without limitation, engagement or association as a
sole proprietor, owner, employer, director, partner, principal, investor, joint
venturer, shareholder, associate, employee, member, consultant, contractor or
otherwise), any person or entity engaged in the business of operating or
managing real estate investment trusts or purchasing or selling student housing
properties anywhere in the United States (a “Competing

6





--------------------------------------------------------------------------------




Business”), provided that Executive may own or manage, or participate in the
ownership or management of, any entity that Executive owned or managed, or
participated in the ownership or management of, prior to the Effective Date,
which ownership, management or participation has been disclosed in writing to
the Company on or prior to the Effective Date; and provided, further, that
Executive may own, directly or indirectly, up to one percent (1%) of any class
of “publicly traded securities” of any entity that is a Competing Business. For
the purposes of this Section 6(c), “publicly traded securities” shall mean
securities that are traded on a national securities exchange. Notwithstanding
the foregoing, Executive shall no longer be subject to the terms of this
Section 6(c) from and following the occurrence of a Change in Control with
respect to any period following the termination of Executive’s employment with
the Company.
(d)    Employee and Independent Contractor Nonsolicitation and Noninterference.
During the Term and for 3 years following the termination of Executive’s
employment for any reason or no reason by either the Company or Executive,
Executive will not, directly or indirectly (i) recruit, hire, retain or attempt
to recruit, hire or retain, any then-current employee or independent contractor
of the Company or any former employee who was employed by the Company within the
prior six (6) months, for employment or engagement with an entity other than the
Company, or (ii) entice or attempt to persuade the Company’s then-current
employee or independent contractor to leave employment or engagement with the
Company.
(e)    Nondisparagement. Executive shall not make, and the Company shall
instruct each member of the Board and each executive officer of InvenTrust and
the Company not to make, or cause to be made, during the Term and at all times
thereafter, any statement or communicate any information (whether oral or
written) that disparages the Company or Executive, respectively, including, with
respect to Executive’s obligations, the Company’s subsidiaries or parent
companies or any of their respective officers, directors, board members,
investors, shareholders, agents or employees.
(f)    Reasonableness. Executive acknowledges that the provisions contained in
this Section 6 are reasonable and necessary to protect the Company’s interests
in its good will, business relationships, and confidential information and that
the Company will suffer substantial harm if Executive engages in any of the
prohibited activities. Executive warrants that no provision of this Section 6
will work to prevent Executive from earning a living.
(g)    Enforcement. It is the desire and intent of the parties hereto that the
provisions of Section 6 of this Agreement be construed independently of one
another to the fullest extent permissible under the laws and public policies
applied in each jurisdiction in which enforcement is sought. Each restriction
contained in this Section 6 is intended to be severable, and the
unenforceability of any such provision shall not affect the enforceability of
any other provision of Section 6. The Company shall be entitled to all rights
and remedies as set forth in this Section 6

7





--------------------------------------------------------------------------------




until the expiration of the covenants contained herein in accordance with their
terms. The parties agree and acknowledge that damages will be difficult, if not
impossible, to calculate in the event of a breach, or threatened breach, of any
of the provisions of this Section 6 and, in any event, damages will be an
insufficient remedy in the event of such breach. Accordingly, the parties agree
that the Company shall, in addition to all other remedies, be entitled to
injunctive relief in the event of any breach of the provisions of this
Section 6.
7.    Parachute Payment Limitations. Notwithstanding anything to the contrary
contained herein (or any other agreement entered into by and between Executive
and the Company or any incentive arrangement or plan offered by the Company), in
the event that any amount or benefit paid or distributed to Executive pursuant
to this Agreement, taken together with any amounts or benefits otherwise paid to
Executive by the Company (collectively, the “Covered Payments”), would
constitute an “excess parachute payment” as defined in Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”), and would thereby
subject Executive to an excise tax under Section 4999 of the Code (an “Excise
Tax”), the provisions of this Section 7 shall apply. If the aggregate present
value (as determined for purposes of Section 280G of the Code) of the Covered
Payments exceeds the amount which can be paid to Executive without Executive
incurring an Excise Tax, then, solely to the extent that Executive would be
better off on an after tax basis by receiving the maximum amount which may be
paid hereunder without Executive becoming subject to the Excise Tax, as
determined by Executive in Executive’s sole discretion, the amounts payable to
Executive under this Agreement (or any other agreement by and between Executive
and the Company or pursuant to any incentive arrangement or plan offered by the
Company) shall be reduced (but not below zero) to the maximum amount which may
be paid hereunder without Executive becoming subject to the Excise Tax (such
reduced payments to be referred to as the “Payment Cap”). In the event Executive
receives reduced payments and benefits as a result of application of this
Section 7, Executive shall have the right to designate which of the payments and
benefits otherwise set forth herein (or any other agreement between the Company
and Executive or any incentive arrangement or plan offered by the Company) shall
be received in connection with the application of the Payment Cap, subject to
the following sentence. Reduction shall first be made from payments and benefits
which are determined not to be nonqualified deferred compensation for purposes
of Section 409A of the Code, and then shall be made (to the extent necessary)
out of payments and benefits that are subject to Section 409A of the Code and
that are due at the latest future date.
8.    Recoupment. Notwithstanding any other provision of this Agreement to the
contrary, Executive acknowledges that Executive will be subject to recoupment
policies adopted by the Company pursuant to the requirements of the Dodd-Frank
Wall Street Reform and Consumer Protection Act or other law or the listing
requirements of any national securities exchange on which the Shares of the
Company may be listed.

8





--------------------------------------------------------------------------------




9.    Tax Withholding. Executive shall be liable for all income taxes incurred
with respect to all benefits provided under this Agreement. All payments
required to be made to Executive under this Agreement shall be subject to
withholding of amounts relating to income tax, excise tax, employment tax and
other payroll taxes to the extent the Company determines is required to be
withheld pursuant to applicable law or regulation.
10.    Section 409A of the Internal Revenue Code. It is the intent of the
parties that payments and benefits under this Agreement comply with, or be
exempt from, Section 409A of the Code and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted and administered consistent with
such intent. With respect to expenses eligible for reimbursement under the terms
of this Agreement: (i) the amount of such expenses eligible for reimbursement in
any taxable year shall not affect the expenses eligible for reimbursement in
another taxable year; and (ii) any reimbursements of such expenses shall be made
no later than the end of the calendar year following the calendar year in which
the related expenses were incurred, except, in each case, to the extent that the
right to reimbursement does not provide for a “deferral of compensation” within
the meaning of Section 409A of the Code. In addition, Executive’s right to
reimbursement (or in-kind benefits) cannot be liquidated or exchanged for any
other benefit or payment. Notwithstanding anything contained herein to the
contrary, to the extent required to avoid accelerated taxation or tax penalties
under Section 409A of the Code, Executive shall not be considered to have
terminated employment for purposes of this Agreement and no payments shall be
due to Executive under this Agreement that are payable upon Executive’s
termination of employment until Executive would be considered to have incurred a
“separation from service” from the Company within the meaning of Section 409A of
the Code. In addition, for purposes of this Agreement, each amount to be paid or
benefit to be provided to Executive pursuant to this Agreement shall be
construed as a separate identified payment for purposes of Section 409A of the
Code and any payments described herein that are due within the “short term
deferral period” as defined in Section 409A of the Code shall not be treated as
deferred compensation unless applicable law requires otherwise. Notwithstanding
anything contained herein to the contrary, if Executive is a “specified
employee,” as defined in Section 409A of the Code, as of the date of Executive’s
separation from service, then to the extent any amount payable under this
Agreement (i) constitutes the payment of nonqualified deferred compensation,
within the meaning of Section 409A of the Code, (ii) is payable upon Executive’s
separation from service and (iii) under the terms of this Agreement would be
payable prior to the six-month anniversary of Executive’s separation from
service, such payment shall be delayed until the earlier to occur of (A) the
six-month anniversary of the separation from service or (B) the date of
Executive’s death.
11.    Definitions. For the purposes of this Agreement, the following terms
shall be defined as set forth below:

9





--------------------------------------------------------------------------------




(a)    “Affiliate” means any domestic or foreign individual, partnership,
corporation, limited liability company, association, joint stock company, trust,
joint venture, unincorporated organization or governmental entity that, directly
or indirectly, through one or more intermediaries, controls, is controlled by,
or is under common control with, the Company.
(b)    “Board” means the board of directors of InvenTrust prior to a Triggering
Event and the board of directors of the Company or its successor on and after a
Triggering Event.
(c)    “Cause” means any of the following:
(i)    the willful fraud or material dishonesty of Executive in connection with
the performance of Executive’s duties to the Company;
(ii)    the deliberate or intentional failure by Executive to substantially
perform Executive’s duties to the Company (other than Executive’s failure
resulting from Executive’s incapacity due to physical or mental illness or any
such actual or anticipated failure after Executive’s issuance of a Notice of
Termination for Good Reason) after a written notice is delivered to Executive by
the Board, which demand specifically identifies the manner in which the Board
believes Executive has not substantially performed Executive’s duties;
(iii)    willful misconduct by Executive that is materially detrimental to the
reputation, goodwill or business operations of the Company or any Affiliate;
(iv)    willful disclosure of the Company’s Confidential Information or trade
secrets;
(v)    a breach of Section 6(a), (b), (c) or (d) or Section 18 of this
Agreement; or
(vi)    the conviction of, or plea of nolo contendere to a charge of commission
of a felony or crime of moral turpitude by Executive.
For purposes of this Section, no act or failure to act will be considered
“willful,” unless it is done or omitted to be done, by Executive in bad faith or
without reasonable belief that Executive’s action or omission was in the best
interests of the Company. Any act, or failure to act, based upon authority given
pursuant to a resolution duly adopted by the Board or based upon the advice of
counsel for the Company will be presumed to be done, or omitted to be done, by
Executive in good faith and in the best interests of the Company.

10





--------------------------------------------------------------------------------




(d)    “Change in Control” means the first to occur of any of the events set
forth in the following paragraphs; provided, however, that a Qualified Event
shall not constitute a Change in Control:
(i)    any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”), other than the Company or
an Affiliate thereof or a Company or InvenTrust employee benefit plan, including
any trustee of such plan acting as trustee, is or becomes the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company or InvenTrust representing thirty percent (30%) or
more of the combined voting power the Company’s or InvenTrust’s, as applicable,
then outstanding securities entitled to vote generally in the election of
directors;
(ii)    a merger, reverse merger or other business combination or consolidation
of the Company or InvenTrust or any direct or indirect subsidiary of the Company
or InvenTrust, as applicable with any other corporation other than an Affiliate
of the Company, other than a merger or consolidation which would result in the
voting securities of the Company or InvenTrust, as applicable outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) at least fifty percent (50%) of the total voting power represented by
the voting securities of the Company or InvenTrust, as applicable, or such
surviving entity outstanding immediately after such merger, reverse merger,
business combination or consolidation;
(iii)    a majority of the members of the Board in effect at the time of a
Qualified Event is replaced during any 12 month period after the Qualified Event
by directors whose appointment or election is not endorsed by a majority of the
Board prior to the date of the appointment or election; or
(iv)    a person (or group), other than an Affiliate of the Company, acquires
(or has acquired, during a 12‑month period), assets that have a total gross fair
market value of forty percent (40%) or more of the total gross fair market value
of all assets of the Company immediately prior to such acquisition.
(e)    “Disabled” has the same meaning as provided in the long-term disability
plan or policy maintained by the Company or InvenTrust, whichever entity
maintains such plan or policy, and if both maintain such a plan or policy, then
the plan or policy of the Company. If no such disability plan or policy is
maintained by the Company or InvenTrust, Disabled means Executive is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment, which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months. If Executive disputes the Company’s determination of Disability,
Executive (or Executive’s designated physician) and

11





--------------------------------------------------------------------------------




the Company (or its designated physician) shall jointly appoint a third party
physician to examine Executive and determine whether Executive is Disabled.
(f)    “Fair Market Value” means, as of any particular date, the value of the
Share Units or Shares as determined by the Board in good faith, which valuation
will be provided to Executive in conjunction with the Board’s determination,
provided that (i) prior to a Qualified Event, “Fair Market Value” of a Share or
Share Unit shall be determined by reference to the valuation performed by Real
Globe Advisors, LLC (“Real Globe”) as of December 31, 2013, or such other
subsequent similar valuation report performed by Real Globe or other third party
advisory firm engaged by the Board to estimate the value of a Share Unit or
Share on a fully diluted basis, using methodologies and assumptions
substantially similar to those used in prior valuations and (ii) if Shares are
admitted to trading on the New York Stock Exchange, NASDAQ or on any other
nationally recognized stock exchange, “Fair Market Value” of a Share on any such
date shall be the closing price reported for such Share on such exchange on the
last date preceding such date on which a sale was reported.
(g)    “Good Reason” means (i) a material diminution of Executive’s Base Salary,
Target Bonus, grants of Share Units as set forth in Section 2(c) or other annual
incentive compensation opportunities; (ii) a material reduction in Executive’s
authority, duties or responsibilities; provided, however, that dispositions or
transfers of assets between the Company and one or more Affiliates that are
contemplated by the Board as of the execution of this Agreement shall not be
considered a reduction in Executive’s authority, duties or responsibility for
purposes of this clause (ii); (iii) a requirement that Executive report to
anyone other than as set forth in Section 1; (iv) Executive being required to
relocate Executive’s principal place of employment with the Company more than
50 miles from Executive’s principal place of employment as of the date of this
Agreement, it being understood that Executive may be required to travel
frequently in connection with Executive’s position as set forth herein and that
prolonged periods away from Executive’s principal residence shall not constitute
Good Reason; or (v) failure of any successor to the Company following a Change
in Control, as defined in Section 11(d) of this Agreement, to assume this
Agreement and the obligations hereunder. A termination of employment by
Executive shall not be deemed to be for Good Reason unless (A) Executive gives
the Company written notice describing the event or events which are the basis
for such termination within sixty (60) days after the event or events occur,
(B) such grounds for termination (if susceptible to correction) are not
corrected by the Company within thirty (30) days of the Company’s receipt of
such notice (“Correction Period”), and (C) Executive terminates Executive’s
employment no later than thirty (30) days following the Correction Period.
(h)    “Qualified Event” means any of the following: (i) a straight listing of
the Shares on the New York Stock Exchange, NASDAQ or on any other nationally
recognized stock exchange; (ii) an underwritten public offering of Shares
pursuant to an effective registration

12





--------------------------------------------------------------------------------




statement under the Securities Act of 1933, as amended from time to time, which
the Shares are approved for listing or quotation on the New York Stock Exchange,
NASDAQ or on any other nationally recognized stock exchange; or (iii) a reverse
merger of the Company into an existing publicly held company or its acquisition
subsidiary, resulting in the Shares first becoming listed on the New York Stock
Exchange, NASDAQ or on any other nationally recognized stock exchange.
(i)    “Shares” means shares of the common stock of the Company and any
successor security or interest.
(j)    “Share Units” means notional units of the Company. Prior to any issuance
of any Shares upon the vesting of a Share Unit, a Share Unit shall not comprise
or convey to Executive any right, title or interest in actual ownership of the
Company or any Shares.
(k)    “Triggering Event” means the first occurrence after the date of this
Agreement of a Change in Control or a Qualified Event.
12.    Indemnification. Executive shall be entitled to indemnification by the
Company or InvenTrust consistent with the terms of the Company’s or InvenTrust’s
bylaws or equivalent organizational documents or indemnification policies in
effect from time to time; provided, however, that the Company or InvenTrust
shall not be required to pay any amounts under any such indemnification policy
except upon receipt of an unsecured undertaking by Executive to repay any such
amounts as are ultimately determined by a final judgment of a court of competent
jurisdiction that Executive is not entitled to indemnification by the Company or
InvenTrust. Executive will also be covered under the Company’s or InvenTrust’s
directors and officers insurance policy, if any, pursuant to the terms of such
policy for so long as the Company or InvenTrust maintains such coverage for any
director or officer of the Company. The Company’s and InvenTrust’s obligations
under this Section will survive termination or expiration of this Agreement and
any termination of Executive’s employment with the Company for any reason,
subject to the terms of the applicable policy as may be in effect at the Company
or InvenTrust.
13.    Successors and Assigns. This Agreement and all rights hereunder are
personal to Executive and shall not be assignable by Executive; provided,
however, that any amounts that shall have become payable under this Agreement
prior to Executive’s death shall inure to the benefit of Executive’s heirs or
other legal representatives, as the case may be. This Agreement shall be binding
upon and inure to the benefit of the Company’s successors, including any entity
that succeeds to the business and interests of the Company whether by merger,
consolidation, purchase of assets or otherwise, of all or substantially all of
the Company’s assets and business.
14.    Blue-Penciling; Severability. In the event that any provision of this
Agreement is determined to be partially or wholly invalid, illegal,
unenforceable, or unreasonable or excessive as to duration, geographic scope, or
activity, then such provision shall be modified or

13





--------------------------------------------------------------------------------




restricted to the extent necessary to make such provision valid, binding and
enforceable. Any provision that is modified shall be construed by limiting and
reducing it to the maximum time, geographic or scope limitations, as the case
may be, so as to be reasonable and enforceable to the extent compatible with the
applicable law. If such provision cannot be modified or restricted, then such
provision shall be deemed to be excised from this Agreement, provided that the
binding effect and enforceability of the remaining provisions of this Agreement
shall not be affected or impaired in any manner.
15.    Amendment. This Agreement may not be amended orally; it may only be
amended in a writing signed by Executive and a duly authorized representative of
the Company.
16.    Notices. Any notices to be given under this Agreement may be made by
personal delivery, e-mail, or recognized overnight courier. Notice by personal
delivery or courier will be deemed made on the date of actual receipt.
Notice to the Company shall be addressed to:
Scott Wilton
Executive Vice President, General Counsel and Secretary, InvenTrust Properties
Corp.
2809 Butterfield Road
Oak Brook, IL 60523
With a copy to:
Latham & Watkins LLP
355 S. Grand Avenue
Los Angeles, CA 90071
Attention: David Taub
Notice to Executive shall be addressed to Executive at the home address most
recently provided to the Company.
17.    Governing Law. This Agreement shall be governed by and enforceable in
accordance with the laws of the State of Delaware as applicable to contracts
executed and performed within such state, without regard to the application of
any choice-of-law rules that would result in the application of another state’s
laws.
18.    Arbitration.
(a)    The Company and Executive mutually consent to the resolution by final and
binding arbitration of any and all disputes, controversies or claims related in
any way to Executive’s relationship with the Company and its parents and
affiliates, including, but not limited

14





--------------------------------------------------------------------------------




to, any dispute, controversy or claim of alleged discrimination, harassment or
retaliation (including, but not limited to, claims based on race, sex, sexual
preference, religion, national origin, age, marital or family status, medical
condition, handicap or disability); any dispute, controversy or claim arising
out of or relating to this Agreement or the breach of this Agreement; and any
dispute as to the arbitrability of a matter under this Agreement (collectively,
“Claims”); provided, however, that nothing in this Agreement shall require
arbitration of any Claims which, by law, cannot be the subject of a compulsory
arbitration agreement.
(b)    All Claims shall be resolved exclusively by arbitration administered by
JAMS under its Employment Arbitration Rules and Procedures then in effect (the
“JAMS Rules”). Notwithstanding the foregoing, the Company and Executive shall
have the right to (i) seek a restraining order or other injunctive or equitable
relief or order in aid of arbitration or to compel arbitration, from a court of
competent jurisdiction, or (ii) interim injunctive or equitable relief from the
arbitrator pursuant to the JAMS Rules, in each case to prevent any violation of
this Agreement. The Company and Executive must notify the other party in writing
of a request to arbitrate any Claims within the same statute of limitations
period applicable to such Claims.
(c)    Any arbitration proceeding brought under this Agreement shall be
conducted before one arbitrator in DuPage County, Illinois, or such other
location to which the parties mutually agree. The arbitrator shall be selected
in accordance with the JAMS Rules, provided that the arbitrator shall be an
attorney with significant experience in employment matters. Each party to any
dispute shall pay its own expenses, including attorneys’ fees; provided,
however, that the Company shall pay all costs and fees that Executive would not
otherwise have been subject to paying if the claim had been resolved in a court
of law and, to the extent required by applicable law for this arbitration
provision to be enforceable, the Company shall reimburse Executive for any
reasonable travel expenses incurred by Executive in connection with Executive’s
travel to Illinois for any arbitration proceedings. The arbitrator will be
empowered to award either party any remedy at law or in equity that the party
would otherwise have been entitled to had the matter been litigated in court,
including, but not limited to, general, special and punitive damages, injunctive
relief, costs and attorney fees; provided, however, that the authority to award
any remedy is subject to whatever limitations, if any, exist in the applicable
law on such remedies. The arbitrator shall issue a decision or award in writing,
stating the essential findings of fact and conclusions of law, and the
arbitrators shall be required to follow the laws of the State of Delaware
consistent with Section 17 of this Agreement.
(d)    Any judgment on or enforcement of any award, including an award providing
for interim or permanent injunctive relief, rendered by the arbitrator may be
entered, enforced or appealed in any court having jurisdiction thereof. Any
arbitration proceedings, decision or award rendered hereunder, and the validity,
effect and interpretation of this arbitration provision, shall be governed by
the Federal Arbitration Act, 9 U.S.C. § 1 et seq.

15





--------------------------------------------------------------------------------




(e)    It is part of the essence of this Agreement that any Claims hereunder
shall be resolved expeditiously and as confidentially as possible. Accordingly,
the Company and Executive agree that all proceedings in any arbitration shall be
conducted under seal and kept strictly confidential. In that regard, no party
shall use, disclose or permit the disclosure of any information, evidence or
documents produced by any other party in the arbitration proceedings or about
the existence, contents or results of the proceedings except as necessary and
appropriate for the preparation and conduct of the arbitration proceedings, or
as may be required by any legal process, or as required in an action in aid of
arbitration or for enforcement of or appeal from an arbitral award. Before
making any disclosure permitted by the preceding sentence, the party intending
to make such disclosure shall give the other party reasonable written notice of
the intended disclosure and afford such other party a reasonable opportunity to
protect its interests.
19.    Captions and Headings. Captions and paragraph headings are for
convenience only, are not a part of this Agreement, and shall not be used to
construe any provision of this Agreement.
20.    Counterparts. This Agreement may be executed in counterparts, each of
which shall constitute an original, but both of which when taken together shall
constitute one Agreement. Signatures may be exchanged by facsimile or email.
21.    Survival. The respective obligations of, and benefits accorded to, the
Company and Executive as provided in Section 2(b) and (c), 3(e), 4, 5, 6, 7, 8,
9, 10, 11, 12, 13, 14 and 18 of this Agreement shall survive the expiration or
earlier termination of this Agreement. Without limiting the foregoing, Executive
acknowledges and agrees that Executive’s obligations under Section 6 of this
Agreement shall survive the cessation of Executive’s employment with the Company
for whatever reason.
22.    Entire Agreement. This Agreement sets forth the entire agreement between
the Company (or any of its affiliates) and Executive with respect to its subject
matter, and merges and supersedes all prior discussions, negotiations,
representations, proposals, agreements and understandings of every kind and
nature between the Company (or any of its affiliates) and Executive, including
the Prior Agreement. Executive and the Company represent that, in executing this
Agreement, each party has not relied upon any representation or statement made
by the other party, other than those set forth herein, with regard to the
subject matter, basis or effect of this Agreement.



16





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company and Executive have executed this Agreement on
the date first written above.
University House Communities Group, Inc.
/s/ Thomas McGuinness
By: Thomas McGuinness
Its: Director
Executive
/s/ Travis Roberts
Travis Roberts













--------------------------------------------------------------------------------



Exhibit A


University House Communities Group, Inc.
Share Unit Award Agreement (2015)


This Share Unit Award Agreement (2015) (this “Award Agreement”) is made and
entered into effective as of the Date of Grant (defined below) by and between
University House Communities Group, Inc. (formerly IA Communities Group, Inc.)
(the “Company”), and the participant named below (the “Participant”).
Capitalized terms not defined herein shall have the meanings ascribed to them in
the Inland American Communities Group, Inc. 2014 Share Unit Plan (the “Plan”).
Where the context permits, references to the Company shall include any successor
to the Company.


Name of Participant: Travis Roberts


Number of Share Units: 35,765


Date of Grant: June 19, 2015


Share Unit Value at Date of Grant: $13.98


Vesting Commencement Date: January 1, 2015


Participant Address:


1.Grant of Share Units. The Company hereby grants to the Participant the total
number of Share Units set forth above (this “Award”), subject to all of the
terms and conditions of this Award Agreement and the Plan.


2.Definitions. As used in this Award Agreement, the following terms shall have
the meanings set forth below:


“Disabled” or “Disability” shall have the same meaning as provided in the
long-term disability plan or policy maintained by the Company or prior to a
Triggering Event, InvenTrust Properties Corp. (formerly Inland American Real
Estate Trust, Inc.) (“InvenTrust”), whichever entity maintains such plan or
policy, and if both maintain such a plan or policy, then the plan or policy of
the Company. If no such disability plan or policy is maintained by the Company
or InvenTrust, such term shall mean the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment, which can be expected to result in death or can be expected
to last for a continuous period of not less than twelve (12) months. If the
Participant disputes the Company’s determination of Disability, the Participant
(or Participant’s designated physician) and the Company (or its designated
physician) shall jointly appoint a third party physician to examine the
Participant and determine whether the Participant is Disabled.





--------------------------------------------------------------------------------



“Good Reason” shall have the meaning set forth under an applicable employment
agreement between the Participant and the Company or an Affiliate of the
Company, provided that if no such definition is applicable, such term shall mean
(i) a material diminution of the Participant’s base salary or annual target
bonus opportunity; (ii) a material reduction in the Participant’s authority,
duties or responsibilities; (iii) Participant being required to relocate
Participant’s principal place of employment with the Company or an Affiliate
more than 50 miles from Participant’s principal place of employment as of
immediately prior to a Change in Control, it being understood that any
requirement that Participant travel frequently and spend prolonged periods away
from Participant’s principal residence shall not constitute Good Reason; or (iv)
failure of any successor to the Company following a Change in Control to assume
this Award Agreement and the obligations hereunder. A termination of employment
by the Participant shall not be deemed to be for Good Reason unless (A)
Participant gives the Company written notice describing the event or events
which are the basis for such termination within sixty (60) days after the event
or events occur, (B) such grounds for termination (if susceptible to correction)
are not corrected by the Company within thirty (30) days of the Company’s
receipt of such notice (“Correction Period”), and (C) Participant terminates
Participant’s employment no later than thirty (30) days following the Correction
Period.


3.Vesting of Share Units. Except for Share Units that vest pursuant to Sections
6(b) and 6(c) of this Award Agreement, the Share Units granted hereunder shall
vest and be settled in cumulative installments as follows: (i) with respect to
one-third (⅓) of the total number of Share Units, on the later to occur of the
first anniversary of the Vesting Commencement Date or the date there first
occurs a Triggering Event, (ii) with respect to one-third (⅓) of the total
number of Share Units, on the later to occur of the second anniversary of the
Vesting Commencement Date or the date there first occurs a Triggering Event, and
(iii) with respect to one-third (⅓) of the total number of Share Units, on the
later to occur of the third anniversary of the Vesting Commencement Date or the
date there first occurs a Triggering Event (each, a “Vesting Date”); provided
that the Participant is employed with the Company through the applicable Vesting
Date; and provided further that in no event will the Share Units granted
pursuant to this Award Agreement vest or be settled unless a Triggering Event
occurs no later than the fifth (5th) anniversary of the Vesting Commencement
Date.


4.Form of Payment.


(a) Change in Control. In the event that the first Triggering Event to occur is
a Change in Control, upon the applicable Vesting Date, the Participant shall be
entitled to receive an amount in cash equal to the Fair Market Value of the
Share Units subject to this Award determined as of the date of the Change in
Control; provided, however, that if the acquiring entity is a publicly traded
company and the Share Units subject to this Award are converted into share units
or other form of equity award of such acquiring entity at the time of the Change
in Control, then the Share Units subject to this Award will be settled in shares
of the acquiring entity, in either case, on the applicable Vesting Date.


(b) Qualified Event. In the event that the first Triggering Event to occur is a
Qualified Event, upon the applicable Vesting Date, the Participant shall be
entitled to receive



--------------------------------------------------------------------------------



a number of Shares having an aggregate value on the applicable Vesting Date
equal to the Fair Market Value on the applicable Vesting Date of the Share Units
subject to this Award.


5.Restrictions on Transfer. None of the Share Units subject to this Award, or
the Participant’s rights with respect to such Share Units, shall be sold,
assigned, transferred, pledged, hypothecated, given away or in any other manner
disposed of, encumbered, whether voluntarily or involuntarily, or by operation
of law or otherwise (each such action a “Transfer”). Unless the Company
determines otherwise, any attempted Transfer of the Share Units subject to this
Award shall be null and void, and the Company shall not reflect on its records
any change in ownership of any Share Units as a result of any such Transfer,
shall otherwise refuse to recognize any such Transfer and shall not in any way
give effect to any such Transfer of any such Share Units. This Award of Share
Units is personal to the Participant, non-assignable and not transferable in any
manner, by operation of law or otherwise, other than by will or the laws of
descent and distribution.


6.Termination of Employment Services.


(a)Termination of Employment For Cause. In the event the Participant’s
employment with the Company and its Subsidiaries is terminated for Cause, all of
the Participant’s Share Units that are unvested as of the date of such
termination shall be forfeited as of such date.


(b)Termination of Employment On Account of Death or Disability. If the
Participant’s employment is terminated on account of death or Disability, with
respect to all of the Participant’s Share Units that are unvested as of the date
of such termination, then if a Triggering Event has (i) occurred prior to the
date of such termination, upon such termination Participant shall be entitled to
receive an amount in cash equal to the Fair Market Value of the Share Units
subject to this Award, as determined as of the date of such termination, or (ii)
not occurred prior to the date of such termination, upon the occurrence of a
Triggering Event, Participant shall be entitled to receive an amount in cash
equal to the Fair Market Value of the Share Units subject to this Award on the
date of such Triggering Event.


(c)Termination of Employment by Participant For Good Reason or by the Company
Without Cause following a Triggering Event. Except as may otherwise be provided
under the terms of an applicable employment agreement between the Participant
and the Company or an Affiliate of the Company and subject to any additional
terms of such employment agreement, upon termination of the Participant’s
employment by Participant for Good Reason or by the Company without Cause, in
either case, following the occurrence of a Triggering Event, any Share Units
that are unvested as of the date of such termination shall vest and be settled
immediately as of such termination date.


(d)Termination of Employment For Any Other Reason. Unless otherwise provided in
an applicable employment agreement between the



--------------------------------------------------------------------------------



Participant and the Company or any Affiliate of the Company, if the
Participant’s employment terminates for any reason other than the reasons
enumerated in paragraphs (a) through (c) above, any Share Units that are
unvested as of the date of Participant’s termination of employment shall be
forfeited effective as of the date of such termination.


7.No Shareholder Rights Prior to Vesting; Dividend Equivalents. The Participant
shall have no rights of a stockholder unless and until Shares are issued to the
Participant pursuant to the terms of this Award Agreement. Notwithstanding the
foregoing, after the occurrence of a Qualified Event, the Share Units subject to
this Award shall be entitled to accrue dividend equivalents until the settlement
date of the Share Units. As of each dividend date with respect to shares of
common stock of the Company (“Common Stock”), a dollar amount shall accrue to
the Participant equal to the amount of the dividend that would have been paid on
the number of shares of Common Stock that would have been held by the
Participant as of the close of business on the record date for such dividend had
such Share Units been converted on such date into the number of whole and
fractional shares of Common Stock that could have been purchased at the closing
price on the dividend payment date for an amount equal to the Fair Market Value
of such Share Units. In the case of any dividend declared on shares of Common
Stock that is payable in shares of Common Stock, the Participant will be
credited with an additional number of Share Units equal to the number having a
Fair Market Value equal to the Fair Market Value of the shares of Common Stock
(including any fraction thereof) that would have been distributable to the
Participant as a dividend had Participant’s Share Units been converted into the
number of whole and fractional shares of Common Stock that could have been
purchased at the closing price on the dividend payment date for an amount equal
to the Fair Market Value of such Share Units. No dividend equivalents shall be
paid out to the Participant unless and until the Share Units to which the
dividend equivalents relate have become vested and settled.


8.Conflicts with Award Plan or Employment Agreements. This Award and the terms
of this Award Agreement are made pursuant to all of the provisions of the Plan,
which is incorporated herein by this reference, and is intended, and shall be
interpreted in a manner, to comply therewith. In the event of any conflict
between the provisions of this Award Agreement and the provisions of the Plan,
the provisions of the Plan shall govern.


9.Participant Covenants. By accepting this Award, Participant acknowledges and
agrees (i) to the covenants contained in Section 9 of this Award Agreement and
that this Award, as well as Participant’s employment, is sufficient compensation
for such covenants, and (ii) that the covenants contained in Section 9 of this
Award Agreement are in addition to, and not in replacement of, any other
agreements between Participant and Company or its Affiliates that contain
covenants with respect to confidentiality or confidential information. For
purposes of this Section 9, “Company” means the Company and its subsidiaries,
parent companies and affiliated companies.





--------------------------------------------------------------------------------



(a)Nondisclosure of Confidential Information. “Confidential Information” means
data and information relating to the business of the Company, which is disclosed
to or created by Participant, or of which Participant becomes aware as a
consequence of Participant’s relationship with the Company, that has value to
the Company and is not generally known to competitors of the Company. Subject to
the foregoing, Confidential Information includes, but is not limited to,
business development, marketing and sales programs, customer, potential customer
and supplier/vendor information, customer lists, employee information, marketing
strategies, Company financial results, information related to mergers and
acquisitions, pricing information, personnel information, financial data,
regulatory approval strategies, investigative records, research, marketing
strategy, testing methodologies and results, computer programs, programs and
protocols, and related items used by the Company in its business, whether
contained in written form, computerized records, models, prototypes or any other
format, and any and all information obtained in writing, orally or visually
during visits to offices of the Company. Confidential Information shall not
include any information that (A) is or becomes generally available to the public
other than as a result of an unauthorized disclosure, (B) has been independently
developed and disclosed by others without violating this Award Agreement, or (C)
otherwise enters the public domain through lawful means. Participant
acknowledges that Participant will continue to receive and develop Confidential
Information of the Company as a necessary part of Participant’s job. Participant
agrees that while employed by the Company, Participant will continue to benefit
and add to the Company goodwill with its clients and in the marketplace
generally. Participant further agrees that loss of such clients will cause the
Company significant and irreparable harm and that the restrictions on
Participant’s use of such Confidential Information are reasonable and necessary
to protect the Company’s legitimate business interests in its Confidential
Information. Accordingly, Participant will not at any time during Participant’s
employment by the Company, and for so long thereafter as the pertinent
information or documentation constitutes Confidential Information as defined
above, use or disclose to others any Confidential Information, except as
specifically authorized in a signed writing by the Company or in the performance
of work assigned to Participant by the Company. The covenants made by
Participant herein are in addition to, and not exclusive of, any and all other
rights to which the Company is entitled under federal and state law, including,
but not limited to, rights provided under copyright and trade secret laws, and
laws concerning fiduciary duties. Participant hereby agrees not to disclose,
copy, or remove from the premises of the Company any documents, records, tapes
or other media or format that contain or may contain Confidential Information,
except as required by the nature of Participant’s duties for the Company.


(b)Return of Company Property. Promptly following the termination of
Participant’s employment for any reason, or at any time at the request of the
Company, Participant will return to Company all Confidential Information,
physical property of the Company and any information relating to the clients or
customers of the Company that Participant may possess or have under
Participant’s control, together with all copies thereof, including but not
limited to company hardware, records, memoranda,



--------------------------------------------------------------------------------



notes, plans, reports, computer tapes, software and other documents and data
containing confidential information.


(c)Nonsolicitation and Noninterference. During Participant’s employment and (i)
for 3 years following the termination of Participant’s employment for any reason
or no reason by either the Company or Participant, Participant will not,
directly or indirectly, recruit, hire, retain or attempt to recruit, hire or
retain, any then-current employee or independent contractor of the Company or
any former employee who was employed by the Company within the prior six (6)
months, for employment or engagement with an entity other than the Company, or
entice or attempt to persuade the Company’s then-current employee or independent
contractor to leave employment or engagement with the Company and (ii) for 1
year following termination of Participant’s employment for any reason or no
reason by either the Company or Participant, Participant will not engage in or
attempt to engage in negotiations with any potential sellers or developers
regarding specific projects identified by the Company in its most-recent
internal pipeline report (i.e., the most recent internal pipeline report
available prior to the date of the Participant’s termination of employment) as
an active development deal (and for the avoidance of doubt, excluding former
development deals no longer included in such reports) (“Active Projects”), but
Participant shall be free to communicate and negotiate with any sellers or
developers on topics other than Active Projects; provided, however, the Company
may, in its sole discretion, waive the provisions of Section 9(c)(ii) after its
receipt from Participant of (a) a written request for a waiver specifying the
Active Project with respect to which such waiver is being sought and (b) an
amount equal to the total cumulative expenditures or costs incurred by the
Company with respect to such Active Projects, as determined by the Company in
its sole discretion. The parties expressly acknowledge and agree that this
section 9(c) shall constitute an amendment to, and shall hereby amend and
supersede, any provision of any previously executed Share Unit Award Agreement
between the Company and Participant pertaining to the subject matter of this
Section 9(c).


(d)Nondisparagement. Participant shall not make, and the Company shall instruct
each member of the Board and each executive officer of InvenTrust and the
Company not to make, or cause to be made, during Participant’s employment and at
all times thereafter, any statement or communicate any information (whether oral
or written) that disparages the Company or Participant, respectively, including,
with respect to Participant’s obligations, the Company’s subsidiaries or parent
companies or any of their respective officers, directors, board members,
investors, shareholders, agents or employees.


(e)Reasonableness. Participant acknowledges that the provisions contained in
this Section 9 are reasonable and necessary to protect the Company’s interests
in its good will, business relationships, and confidential information and that
the Company will suffer substantial harm if Participant engages in any of the
prohibited activities. Participant warrants that no provision of this Section 9
will work to prevent Participant from earning a living.



--------------------------------------------------------------------------------





(f)Enforcement. It is the desire and intent of the parties hereto that the
provisions of Section 9 of this Award Agreement be construed independently of
one another to the fullest extent permissible under the laws and public policies
applied in each jurisdiction in which enforcement is sought. Each restriction
contained in this Section 9 is intended to be severable, and the
unenforceability of any such provision shall not affect the enforceability of
any other provision of Section 9. The Company shall be entitled to all rights
and remedies as set forth in this Section 9 until the expiration of the
covenants contained herein in accordance with their terms. The parties agree and
acknowledge that damages will be difficult, if not impossible, to calculate in
the event of a breach, or threatened breach, of any of the provisions of this
Section 9 and, in any event, damages will be an insufficient remedy in the event
of such breach. Accordingly, the parties agree that the Company shall, in
addition to all other remedies, be entitled to injunctive relief in the event of
any breach of the provisions of this Section 9.


10.Arbitration.


(a)The Company and Participant mutually consent to the resolution by final and
binding arbitration of any and all disputes, controversies or claims related in
any way to this Award or otherwise to Participant’s relationship with the
Company and its parents and affiliates, including, but not limited to, any
dispute, controversy or claim of alleged discrimination, harassment or
retaliation (including, but not limited to, claims based on race, sex, sexual
preference, religion, national origin, age, marital or family status, medical
condition, handicap or disability); any dispute, controversy or claim arising
out of or relating to this Award Agreement or the breach of this Award
Agreement; and any dispute as to the arbitrability of a matter under this Award
Agreement (collectively, “Claims”); provided, however, that nothing in this
Award Agreement shall require arbitration of any Claims which, by law, cannot be
the subject of a compulsory arbitration agreement.


(b)All Claims shall be resolved exclusively by arbitration administered by JAMS
under its Employment Arbitration Rules and Procedures then in effect (the “JAMS
Rules”). Notwithstanding the foregoing, the Company and Participant shall have
the right to (i) seek a restraining order or other injunctive or equitable
relief or order in aid of arbitration or to compel arbitration, from a court of
competent jurisdiction, or (ii) interim injunctive or equitable relief from the
arbitrator pursuant to the JAMS Rules, in each case, to prevent any violation of
this Award Agreement or any other agreement between the Company and Participant.
The Company and Participant must notify the other party in writing of a request
to arbitrate any Claims within the same statute of limitations period applicable
to such Claims.


(c)Prior to a Triggering Event, any arbitration proceeding brought under this
Award Agreement shall be conducted before one arbitrator in DuPage County,
Illinois, or such other location to which the parties mutually agree. After the
occurrence of a Triggering Event, any arbitration proceeding brought under this
Award Agreement shall be conducted before one arbitrator in Dallas, Texas, or
such other



--------------------------------------------------------------------------------



location to which the parties mutually agree. The arbitrator shall be selected
in accordance with the JAMS Rules, provided that the arbitrator shall be an
attorney with significant experience in employment matters. Each party to any
dispute shall pay its own expenses, including attorneys’ fees; provided,
however, that the Company shall pay all costs and fees that Participant would
not otherwise have been subject to paying if the claim had been resolved in a
court of law and, to the extent required by applicable law for this arbitration
provision to be enforceable, the Company shall reimburse Participant for any
reasonable travel expenses incurred by Participant in connection with
Participant’s travel to Illinois or Texas, as the case may be, for any
arbitration proceedings. The arbitrator will be empowered to award either party
any remedy at law or in equity that the party would otherwise have been entitled
to had the matter been litigated in court, including, but not limited to,
general, special and punitive damages, injunctive relief, costs and attorney
fees; provided, however, that the authority to award any remedy is subject to
whatever limitations, if any, exist in the applicable law on such remedies. The
arbitrator shall issue a decision or award in writing, stating the essential
findings of fact and conclusions of law, and the arbitrators shall be required
to follow the laws of the State of Delaware consistent with Section 14 of this
Award Agreement.


(d)Any judgment on or enforcement of any award, including an award providing for
interim or permanent injunctive relief, rendered by the arbitrator may be
entered, enforced or appealed in any court having jurisdiction thereof. Any
arbitration proceedings, decision or award rendered hereunder, and the validity,
effect and interpretation of this arbitration provision, shall be governed by
the Federal Arbitration Act, 9 U.S.C. § 1 et seq.


(e)It is part of the essence of this Award Agreement that any Claims hereunder
shall be resolved expeditiously and as confidentially as possible. Accordingly,
the Company and Participant agree that all proceedings in any arbitration shall
be conducted under seal and kept strictly confidential. In that regard, no party
shall use, disclose or permit the disclosure of any information, evidence or
documents produced by any other party in the arbitration proceedings or about
the existence, contents or results of the proceedings except as necessary and
appropriate for the preparation and conduct of the arbitration proceedings, or
as may be required by any legal process, or as required in an action in aid of
arbitration or for enforcement of or appeal from an arbitral award. Before
making any disclosure permitted by the preceding sentence, the party intending
to make such disclosure shall give the other party reasonable written notice of
the intended disclosure and afford such other party a reasonable opportunity to
protect its interests.


11.No Rights to Continuation of Employment. Nothing in the Plan or this Award
Agreement shall confer upon the Participant any right to continue in the employ
of the Company or any Subsidiary thereof or shall interfere with or restrict the
right of the Company or its shareholders (or of a Subsidiary or its
shareholders, as the case may be) to terminate the Participant’s employment at
any time for any reason whatsoever, with or without Cause.



--------------------------------------------------------------------------------





12.Tax Withholding. The Participant may be required to pay to the Company or any
Subsidiary, and the Company or any Subsidiary shall have the right and is hereby
authorized to withhold from any payment due or transfer made under this Award or
under the Plan or from any compensation or other amount owing to the Participant
the amount (in cash, securities, or other property) of, any applicable
withholding taxes in respect of this Award or any payment pursuant to this Award
and to take such other action as may be necessary in the opinion of the Company
to satisfy all obligations for the payment of such taxes.


13.Section 409A. It is the intent of the parties that this Award comply with, or
be exempt from, Section 409A of the Code and, accordingly, to the maximum extent
permitted, this Award, and the terms of this Award Agreement, shall be
interpreted and administered consistent with such intent. Notwithstanding
anything contained in this Award Agreement to the contrary, to the extent
required to avoid accelerated taxation or tax penalties under Section 409A of
the Code, the Participant shall not be considered to have terminated employment
for purposes of this Award to the extent the Award becomes payable upon the
Participant’s termination of employment until the Participant would be
considered to have incurred a “separation from service” from the Company within
the meaning of Section 409A of the Code. In addition, each amount to be paid or
benefit to be provided to the Participant pursuant to an Award shall be
construed as a separate identified payment for purposes of Section 409A of the
Code and any payments that are due within the “short term deferral period” as
defined in Section 409A of the Code shall not be treated as deferred
compensation unless applicable law requires otherwise. Notwithstanding anything
contained herein to the contrary, if the Participant is a “specified employee,”
as defined in Section 409A of the Code, as of the date of the Participant’s
separation from service, then to the extent any Award, or payment therefor (i)
constitutes the payment of nonqualified deferred compensation, within the
meaning of Section 409A of the Code, (ii) is payable upon the Participant’s
separation from service and (iii) under the terms of this Award Agreement would
be payable prior to the six-month anniversary of the Participant’s separation
from service, settlement of such Award or the payment therefor shall be delayed
until the earlier to occur of (A) the six-month anniversary of the separation
from service or (B) the date of the Participant’s death.
  
14.Governing Law. This Award Agreement shall be governed by, interpreted under,
and construed and enforced in accordance with the internal laws, and not the
laws pertaining to conflicts or choices of laws, of the State of Delaware
applicable to agreements made and to be performed wholly within the State of
Delaware.


15.Binding on Successors. The terms of this Award Agreement shall be binding
upon the Participant and upon the Participant’s heirs, executors,
administrators, personal representatives, transferees, assignees and successors
in interest, and upon the Company and its successors and assignees, subject to
the terms of the Plan.





--------------------------------------------------------------------------------



16.No Assignment. Notwithstanding anything to the contrary in this Award
Agreement or the Plan, neither this Award Agreement nor any rights granted
herein shall be assignable by the Participant.


17.Necessary Acts. The Participant hereby agrees to perform all acts, and to
execute and deliver any documents that may be reasonably necessary to carry out
the provisions of this Award Agreement, including but not limited to all acts
and documents related to compliance with federal and/or state securities and/or
tax laws.


18.Headings. Headings are used solely for the convenience of the parties and
shall not be deemed to be a limitation upon or descriptive of the contents of
any such Section.


19.Counterparts. This Award Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.


20.Notices. All notices and other communications under this Award Agreement
shall be in writing and shall be given by first class mail, certified or
registered with return receipt requested, and shall be deemed to have been duly
given three days after mailing to the respective parties named below:




If to Company:    Scott Wilton
Executive Vice President, General Counsel and Secretary, InvenTrust Properties
Corp.
2809 Butterfield Road
Oak Brook, IL 60523


If to the Participant:    At the Participant Address set forth above.
                                         
Either party hereto may change such party’s address for notices by notice duly
given pursuant hereto.


21.Acceptance. The Participant hereby acknowledges receipt of a copy of the Plan
and this Award Agreement. The Participant has read and understands the terms and
provisions thereof, and accepts the Share Units subject to all the terms and
conditions of the Plan and this Award Agreement.


[SIGNATURE PAGE FOLLOWS]







--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement as of
the date first set forth above.




UNIVERSITY HOUSE COMMUNITIES GROUP, INC.
By /s/ Thomas P. McGuinness        
Name: Thomas P. McGuinness
Title: Director            


PARTICIPANT


Signature /s/ Travis Roberts         
Print Name: Travis Roberts







